Title: Gabriel Penn to Thomas Jefferson, 3 October 1814
From: Penn, Gabriel
To: Jefferson, Thomas


          Dear Sir Portsmouth N.H. Octr 3rd 1814
          Although not having the pleasure of your personal acquaintance I presume you will pass over the liberty I have taken to of writing to you when you know the object. It has long been my desire to enter the service of my country and for that end went to sea in the merchant service since the war I have been in an armed Vessel. The object of this letter is to solicit your Friendship in procuring for me an appointment in the Navy. I have written to my Father James Penn of New London whose estate joins the Poplar Forest and with whom I presun presume you are acquainted for son some letters of recommen to the secretary of the Navy. but as there are a number of applications I was fearfull that I should meet with some difficulty unless I could have the good will of some person who was acquainted with me and at the Navy department. As it is presumed that every young man who makes an application to  will not  receive an warrant for the greater part are quite young some mere boys: I have been to Sea for three years and think I am of a proper age to go in the Navy I am twenty years of age and am vain enough to think I Myself capable of the duties of a Midshipman I first  went to sea with the intention of entering the Navy but not wishing to enter a Novice have endeavored to inprov myself and become capable of the duties of that station.
          We are now engagen engaged in a war that is to establish our liberty on the sea and as I am deeply interested in the welfare of my country. our little Navy increasing and will of course want young officers, a desire to serve my country has prompte  me to take the liberty of writing to you Soliciting your interest in procuring a warrant for me in the Navy and I trust never shall disgrace you or my country.—
          Virginia has fewer officers than any other State in the Navy and as I presume you wish to see them in the list of Naval officers as soon as any other Men Request your Patronage and hope one day to make myself worthy it.
          I arrived in this place from sea and as it is a long distance home and should I obtain my wish my services will be better here than in on any other station. Although not in the Navy I am not Idle having a station in Fort Constitution and should an opportunity offer shall enderivor to do my duty.—
          Should you condescend to answr this  letter it will meet with the highest marks of respect from your Most Obt Servt
          Gabriel Penn
        